Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Paragraph 0024 appears to be attempting to incorporate Japanese prior art document disclosures by reference, however these are foreign pieces of prior art that should be listed on an IDS and copies provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 it is further unclear in the last two lines if “an engagement member” is a positive requirement of the claim or not.  The engagement member is first introduced in the claim as part of an alternative for the arrangement of the cover, is this also requiring the device to have an engagement member or is this meant to be read as an optional feature of the claim?  It is suggested that the claim be drafted so that it first sets forth all of the structure that is meant to be positively required, then only after all the structure is introduced define what the cover faces.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chamfer” in claim 5 is used by the claim to define a rounded or curved surface as evident in figure 8 at 17a, while the accepted meaning is “a symmetrical sloping surface at an edge or a corner”, chamfer is use used to define a flat surface between two 90 degree surfaces not a rounded corner, rounded corners are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori, US PGPub 2016/0010682, in view of Lee, US PGPub 2010/0177997.
Regarding claim 1, Omori discloses a radial foil bearing, comprising: a bearing housing (12) provided with an insertion hole (hole where 1 passes); a top foil (9) accommodated in the insertion hole; wherein the top foil is rolled in a cylindrical shape in a state (one piece that is rolled to go around the shaft and fit within the insertion hole) where two ends (24 [23a, 23b]) of the top foil intersect such that the two ends of the top foil are pulled out toward the bearing housing (the ends overlap and engage into the housing in the same manner as in the instant application, see figure 1 generally at 15, and figures 7a and 7b showing the foil before its rolled) and an engagement member (16) attached to the bearing housing and engaging the top foil (engages the ends of the top foil 9, see Figures 3a-3c).
Omori does not disclose a cover attached to an end surface of the bearing housing in an axial direction in which the insertion hole extends and the cover faces, in  the two ends of the top foil, or the engagement member attached to the bearing housing and engaging with the top foil.
Lee teaches a foil bearing with a cover (7) which is attached to an end surface of the bearing housing (1) in an axial direction in which the insertion hole extends and the covers faces/covers the ends of the foil (extends from the radial outer surface of the housing to the radially inner side of the top foil and thus covers the ends of the top foil (see figure 4) for the purpose of providing a member that blocks the gaps within the bearing to provide a high sealing performance (see at least paragraph 0017).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Omori and attached a cover member, as taught by Lee, for the purpose of providing a member that blocks the gaps within the bearing to provide a high sealing performance.  Using the same cover taught by Lee in the device of Omori would result in the cover covering from the radially outer surface of the housing inward to at least partially overlap with the cylindrical portion of the top foil, this results in the cover covering both the ends of the top foil and the engagement member 16 in Omori.
Regarding claim 2, Omori in view of Lee discloses that the insertion hole is provided with a through groove (13/14/15) extending from the end surface of the bearing housing in the axial direction, the two ends of the top foil are accommodated in the through groove (engage into 15), and the cover covers at least part of an open end of the through groove formed on the end surface of the bearing housing (as taught by Lee the cover would cover the through hole when it is placed on the end of the housing).

Regarding claim 4, Omori discloses that a surface (bottom surface of portion 17) of the engagement member (16) facing a bottom surface (surface 13) of the through groove is flat.
Allowable Subject Matter
Claim 5, and dependent claim 6, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656